Citation Nr: 1200941	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 with additional subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the claimed disabilities.

A video conference hearing was held in May 2010 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded by the Board for additional development in July 2010.  That development has been completed, and the case is once again before the Board for appellate review.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder is etiologically related to active service.

2.  The Veteran's bilateral hearing loss is not shown by competent and credible evidence to be etiologically related to service.

3.  Tinnitus is not shown by competent and credible evidence to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's psychiatric disorder, hearing loss, and tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability related to service.  He underwent an enlistment examination in June 1969.  No relevant abnormalities were noted.  However, service treatment records dated October 1969 show the Veteran was referred for a mental hygiene consultation subsequent to frequent complaints of back pain. The treating psychiatrist concluded that the Veteran did not have a mental illness, and diagnosed the Veteran with a chronic, mild passive dependent reaction, manifested by poorly controlled anxiety, somatizations, and poor judgment.

A March 1971 notation indicates that there were no psychiatric contraindications to granting the Veteran a security clearance.  

The Veteran underwent a separation examination in July 1971.  No relevant abnormalities were noted.  An additional examination in January 1973 for the Veteran's National Guard service also yielded no significant findings.

VA treatment records show the Veteran received ongoing treatment for major depressive disorder and generalized anxiety disorder beginning in September 2005.

The Veteran testified at a Board hearing in May 2010.  With respect to his psychiatric disability, he stated that he had initially been treated for this disorder in September 2005 although he had attempted unsuccessfully to obtain treatment earlier.  He denied experiencing any mental illness prior to his induction into service.  Shortly after the start of basic training, however, he experienced difficulties, which he described as depression and "trying to survive the system."  He was seen by a psychiatrist but did not receive any treatment.  He was forced to restart basic training, which he completed.  Nevertheless, he continued to experience problems after moving on to armor training.  His security clearance was pulled and later reinstated following another psychiatric evaluation.  He had sought treatment from VA prior to 2005 but was told he would have to wait 6 to 8 months for an appointment.

The Veteran underwent a VA examination in August 2010.  The claims file was reviewed by the examiner, who noted the Veteran's psychiatric evaluation in service secondary to complaints of back pain, as well as the subsequent reevaluation in March 1971 for a security clearance.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the examiner diagnosed the Veteran with generalized anxiety disorder.  He further stated that it was at least as likely as not that the Veteran's anxiety is related to chronic back pain because both began in service.  He was anxious about his back pain, and continued to be anxious and depressed about his back condition.  The psychiatric report from 1969 indicated the Veteran had chronic anxiety, which the examiner determined was at least as likely as not a manifestation of the Veteran's current condition.

Based on the evidence of record, the Board finds that service connection for generalized anxiety disorder is warranted.  The Veteran's VA treatment records and examination report reflect that he is diagnosed with the condition.  Moreover, the Veteran was seen for anxiety during service, and the VA examiner concluded that the Veteran's symptoms in service were manifestations of his current condition.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's current condition is not related to service.  Therefore, service connection is warranted.

In evaluating the Veteran's claims, the Board must also assess the competency and credibility of statements made by the Veteran in support of his claim.  
In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiology to service.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as anxiety.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, service connection for generalized anxiety disorder is warranted.

Furthermore, the Board notes that the VA examiner's opinion suggests the possibility that the Veteran's anxiety disorder is secondary to a low back condition.  As service connection for a low back disability has yet to be established, service connection for another condition secondary to a low back disability would not be warranted.  38 C.F.R. § 3.310 (2011).  However, in this case, the examiner has specifically noted that the Veteran's anxiety during service was a manifestation of his current condition.  Regardless of whether that anxiety was due to a back condition, the evidence establishes an in-service incurrence of a disease, a current diagnosis, and a relationship between the two.  Therefore, service connection on a direct basis is appropriate.

2.  Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss or tinnitus in service.  During the Veteran's June 1969 enlistment examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
NR 
0
LEFT
5
5
5
NR
0

During the Veteran's July 1971 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
0
0
0
5
LEFT
NR
0
0
5
10

An additional enlistment examination in July 1973 conducted as part of the Veteran's National Guard service includes only spoken voice and whispered voice testing, in which the Veteran scored 15/15 bilaterally.

The Veteran was afforded a VA QTC examination in November 2006.  The Veteran reported having hearing loss at the time of his 1969 entrance examination, but could not recall an exact onset date.  His duties during service included infantry, tank driver, and truck driver, and he utilized hearing protection.  After service, he worked as a truck driver for 20 years without hearing protection.  He also participated in hunting and recreational shooting, used power tools, and rode motorcycles and watercraft without hearing protection.  He currently experienced ringing in his ears.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
35
LEFT
15
15
10
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed some hearing loss in the right ear, though she noted that it did not meet the VA criteria for a hearing loss disability.  Left ear hearing was normal.  The Veteran also had bilateral tinnitus.  The examiner noted that the Veteran reported having hearing loss prior to service, and opined that his tinnitus was likely caused by whatever caused initial hearing loss.

In a December 2007 statement, the Veteran reported that he experienced tinnitus ever since starting advanced individual training.

The Veteran testified at a Board hearing in May 2010.  He reported noise exposure from training to be part of a tank crew, missile school, and firing ranges.  He had soft ear plugs, but these were not always available.  He first noticed tinnitus following his tank training at Fort Knox.  However, he did not report it or seek treatment.  He could not recall an exact onset date for his hearing loss.  After service, he worked as a truck driver.  He also denied any hunting or other recreational noise exposure.

The Veteran underwent an additional VA examination in August 2010.  The claims file was reviewed by the examiner, who noted the Veteran's normal audiometric findings from June 1969 and July 1971.  The Veteran reported military noise exposure from working as a gunner and a tanker, during which time he occasionally used hearing protection.  As a civilian, he worked as a mechanic and driver, and also used power tools.  He occasionally engaged in recreational shooting.  With respect to current symptoms, he reported possible hearing loss, as well as a constant high-frequency "squealing" bilaterally.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
25
35
LEFT
25
25
25
15
30

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally, as well as bilateral tinnitus.  However, he concluded that it was less likely than not that either condition was related to service.  He noted that the Veteran had normal hearing sensitivity during both his enlistment and separation examinations, with no significant shift in hearing thresholds.  No diagnosis of hearing loss or tinnitus was recorded during service.  The examiner also cited to a 2005 Institute of Medicine study which found that it was unlikely that noise-induced hearing loss or tinnitus progressed after noise exposure ended.  For these reasons, the Veteran's hearing loss and tinnitus were not related to noise exposure in service.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus are not warranted.  With respect these disabilities, the Board notes that the Veteran is currently diagnosed with those conditions.  However, the overall weight of the evidence is against a finding that either disability is related to service.  The August 2010 examiner concluded that it was less likely than not that hearing loss and tinnitus were related to noise exposure in service.  This opinion was based on a review of the claims file, a history provided by the Veteran, a physical examination, and the relevant literature.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's hearing loss and tinnitus are related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that has demonstrated the medical knowledge required to establish an etiological nexus between his claimed disabilities and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of hearing loss or tinnitus in service, was shown to have "normal hearing" in service as described by the August 2010 VA examiner, and in fact not shown to have diagnoses of hearing loss and tinnitus until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

Service connection for generalized anxiety disorder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

Unfortunately, with respect to the Veteran's claim for a low back disorder, further development is warranted.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In this, the Veteran underwent an enlistment examination in June 1969.  There were no findings related to a back disability, and the Veteran denied a history of any back-related symptoms.  Therefore, the Veteran is presumed to have been in sound condition at enlistment.  

Additional service treatment records show the Veteran complained of back pain shortly after entering active duty.  When he reported his complaints, he also indicated that he had experienced back pain secondary to a kidney condition for almost two and a half years.  This period of time suggests that the Veteran had back pain prior to service.  However, the Veteran's statements are the only indication of a preexisting back condition.  As noted above, such statements must be considered in determining whether a condition existed prior to service.  However, in the absence of any objective findings of a back condition prior to service, the Board finds that there is not clear and unmistakable evidence of a preexisting condition sufficient to rebut to presumption of soundness.

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed by the examiner, who noted the Veteran's reports of back pain he experienced prior to service.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed degenerative joint disease of the lumbar spine.  However, she concluded that it was less likely than not that the Veteran's back condition was permanently aggravated by service.

In light of the Board's conclusion that the presumption of soundness has not been rebutted, a supplemental opinion is required.  On remand, the claims file should be forwarded to the examiner who performed the August 2010 examination.  She should provide an opinion as to whether the Veteran's current low back condition is at least as likely as not related to service.  In addressing this question, she should be instructed that the Veteran is presumed to have been in sound condition at the time of his entrance into service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)


Accordingly, the case is REMANDED for the following action:

1. The claims file should be forwarded to the VA examiner who performed the August 2010 VA spine examination.  After a review of the claims folder, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is etiologically related to active service, to include complaints of back pain in service.  The examiner should presume that the Veteran was in sound condition at the time he entered active duty.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the August 2010 examiner is not available, then the Veteran should be scheduled for a new examination.  The claims file must be made available for review, and the examiner should comply with the above instructions and provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is etiologically related to active service, to include complaints of back pain in service.  The examiner should presume that the Veteran was in sound condition at the time he entered active duty.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


